433 F.2d 821
ARMOUR AND COMPANY, Appellant,v.EMERY INDUSTRIES, INC., Appellee.
Patent Appeal No. 8382.
United States Court of Customs and Patent Appeals.
November 19, 1970.

Appeal from Trademark Trial and Appeal Board, Opposition No. 45,936.
Richard E. Alexander, Alexander & Speckman, Chicago, Ill., George A. Arkwright, Arlington, Va., attorneys of record, for appellant.
Lewis H. Lanman, John D. Rice, Cincinnati, Ohio, for appellee.
Before RICH, ALMOND, BALDWIN and LANE, Judges, and RE, Judge, United States Customs Court, sitting by designation.
PER CURIAM:


1
On consideration of the transcript of record, the briefs, the arguments on appeal, and our recent decision in Technic, Inc. v. Sel-Rex Corporation, Cust. & Pat. App., 419 F.2d 1331 (1970), cited by the appellant, we find no error in the decision of the Trademark Trial and Appeal Board, 156 USPQ 689 (1968).


2
Affirmed.